Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Adrian Sanchez on 1 June 2022.

The application has been amended as follows: 
In line 12 of claim 18, the word “the” in “the water distributor” has been replaced with “a”.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach, suggest or render obvious to limitation of the instant independent claims, particularly:
A device configured to add moisture to an air stream of an HVAC system, the device comprising a housing which defines an air path for carrying the moisture to the HVAC system and comprising a water distributor support positioning a water distributor above a humidifier pad through which the air path flows into the air stream, and a backplane comprising an adjustable frame comprising both a fixed portion and a movable portion, the fixed portion defining a first port in the backplane, and the movable portion comprising the water distributor support and configured to slide along the backplane within the first port such that both the fixed portion and the movable portion together define a second port within the first port through which the air path carries the moisture, wherein the movable portion is configured to slide along the backplane such that the sliding of the movable portion in a first direction to cause a first dimension of the adjustable frame and an area of the second port to decrease and that sliding the movable portion in a second direction causes the first dimension and the area of the second port to increase, wherein the backplane is configured to mount to an air duct of the HVAC system and wherein the air duct is configured to contain and direct the air stream as taught in instant independent claim 1, 
configured to add moisture to an air stream of an HVAC system, the system comprising a housing which defines an air path, a water distributor support positioning a water distributor above a humidifier pad through which the air path flows into the air stream, and a backplane comprising an adjustable frame comprising both a fixed portion and a movable portion, the fixed portion defining a first port in the backplane, and the movable portion comprising the water distributor support and configured to slide along the backplane within the first port such that both the fixed portion and the movable portion together define a second port within the first port through which the air path carries the moisture, wherein the movable portion is configured to slide along the backplane such that the sliding of the movable portion in a first direction to cause a first dimension of the adjustable frame and an area of the second port to decrease and that sliding the movable portion in a second direction causes the first dimension and the area of the second port to increase, wherein the backplane is configured to mount to an air duct of the HVAC system and wherein the air duct is configured to contain and direct the air stream as taught in instant independent claim 13, and
a method for adding moisture to an airstream of an HVAC system, the method comprising mounting a backplane of a housing of a humidifier to an air duct of the HVAC system, the housing defining an air path and the backplane comprising an adjustable frame comprising a fixed portion and a movable portion, the fixed portion defining a first port in the backplane, and the movable portion configured to slide along the backplane within the first port such that both the fixed portion and the movable portion together define a second port within the first port through which the air path carries the moisture, and wherein the movable portion comprises a water distributor positioned above the second port, the method further comprising sliding the movable portion in a first direction along the back plane to increase a first dimension of the adjustable frame and an area of the second port, inserting a humidifier pad into the adjustable frame so that the air path flows through the humidifier into the air stream, sliding the movable portion in a second direction along the backplane to decrease the first dimension of the frame and the area of the second port, moistening the humidifier pad with water distributed by the water distributor, flowing air through the pad, evaporating the water in the humidifier pad into the air path and directing the air path with the evaporated water into the air stream of the HVAC system as taught in instant independent claim 18.

    PNG
    media_image1.png
    480
    448
    media_image1.png
    Greyscale

US Patent No. 3,823,926 to Bracich teaches in fig. 6, shown above, and in col. 2, lines 20-28 and 38-41, a humidifier comprising a frame (17) which includes a fixed border and two flexible retaining springs (32) which flex upward to allow a filter pad (24) to be inserted and then flex downward to retain the pad within the frame, and a nozzle (34) disposed above the springs to wet the filter pad (24) to humidify air an air stream passing through the humidifier, but does not teach the frame including a movable element that slides relative to the fixed portion of the frame to define a second port within the fist port which is defined by the fixed portion or this movable element including the water distributor of the humidifier as taught in the instant independent claims.

    PNG
    media_image2.png
    373
    560
    media_image2.png
    Greyscale

US Patent No. 5,492,551 to Wolfe teaches in fig. 1, shown above, and fig. 2, shown below, and in col. 3, line 66-col. 4, line 29, a structure of a filter frame assembly (2) with two elements (4 and 5) slidable relative to one another to adjust the size presented of a filtering medium (3) but does not teach one of these elements defining a port unto itself with the other defining a second port within the port as taught in the instant independent claims.

    PNG
    media_image3.png
    256
    573
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    676
    472
    media_image4.png
    Greyscale

US Patent No. 9,404,666 B2 to Terlson et al. teaches in fig. 10, shown above, and in col. 13, line 34-col. 14, line 6, a humidifier (1040) including a frame (1072) for holding a humidifier pad (1052) and a water distributor (1074) which slides relative to the frame (1072) to secure the humidifier pad but the sliding water distributor does not define a second port within the first port which is formed by the frame as taught in the instant independent claims.  Further, the size of this port could not be substantially altered for example by inserting the distributor to a different extent into the frame, as the frame and distributor together must fit into an aperture (1082) of the humidifier to place the pad in the air flow path and for the system to function.  As such, Terlson is not found to motivate the system and method of the present invention with regard to the movable portion of the frame sliding relative to the fixed portion or defining the second port within the first port.

    PNG
    media_image5.png
    302
    477
    media_image5.png
    Greyscale

Although systems are well-known in which a window frame and sliding window therein are used to support an air conditioner (such as the arrangement shown in fig. 2 of US Patent No. 5,295,903 to Bolton et al, shown above) and these arrangements are superficially similar to the claimed arrangement for mounting a humidifier pad, examiner does not find that the prior art of Bolton, for example, would render obvious the present invention as the window (19) and window frame (21) in which the air conditioning unit (10) is mounted is a preexisting structure serving a primary purpose of providing access to outdoor air from within a space rather than being provided specifically as an air conditioner support structure and because the window (19) which slides up and down within the window frame (21) does not further interact with an air conditioner (10) with which it engages, whereas the movable portion of the present invention has the further function of supporting or comprising the water distributor to position it relative to the humidifier pad.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        1 June 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763